Citation Nr: 0710561	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-17 671	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hip dysplasia.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 2001 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburgh, Pennsylvania, and from an August 2005 
decision review officer (DRO) decision of the RO in Detroit, 
Michigan. 

In November 2006, the RO in Togus, Maine, denied the 
veteran's claim of service connection for depression.  The 
Board notes that this issue is separate from the service 
connection claim for a personality disorder that is currently 
before the Board.  If the veteran disagrees with the denial 
of the depression claim, she must file a new notice of 
disagreement.  Because an appeal has not been perfected with 
regard to the depression claim, the issue of entitlement to 
service connection for depression is not currently before the 
Board and will not be discussed in the decision that follows. 

In an April 2006 statement, the veteran stated that her 
service-connected right hip pain has spread to her left hip 
and lower back.  She also noted shooting pains that reach the 
small of her back, up to her neck, and down her right leg.  
These issues are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder in 
service, and no competent medical evidence establishes that 
the veteran has a superimposed psychiatric disorder that was 
manifested in service.

2.  Manifestations of the veteran's dysplasia of the right 
hip include limitation of motion, painful motion, tenderness, 
and popping.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for dysplasia of the right hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5014, 5251-5253 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2004, prior to the 
initial decision on the claims in July 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The United States 
Court of Appeals for Veterans Claims (Court) recently held 
that these notice requirements apply to all five elements of 
a service connection claim, including (1) veterans' status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the January 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate her claims.  Specifically, the RO stated that 
the evidence must show that (1) the veteran had an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease; (2) the veteran has a 
current physical or mental disability; and (3) there is a 
relationship between the current disability and an injury, 
disease, or event in military service.  The letter states 
that VA would seek to provide relevant records from any 
federal agency, including medical records from the military, 
from VA hospitals (include private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  It also listed the records that had already 
been obtained. 

The RO also explained what information and evidence the 
veteran was expected to supply to VA in order to establish 
her claims.  The letter asked the veteran to  submit any 
recent medical evidence for all claimed conditions.  It noted 
that, while VA would make reasonable efforts to obtain any 
private evidence identified by the veteran which is relevant 
and necessary to make a decision on her claims, it is 
ultimately the veteran's responsibility to make sure VA 
receives all requested records that are not in the possession 
of a federal department or agency.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  The RO asked the veteran 
to tell VA about any additional information or evidence that 
she wanted VA to try to get for her.  Additionally, the RO 
has informed the veteran in the rating decision, and the 
statements of the case (SOC), of the reasons for the denial 
of her claims and, in so doing, informed her of the evidence 
that was needed to substantiate the claims.  

The veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
- i.e. the latter two elements of service connection noted 
above - in a March 2006 letter.  It is noted that the March 
2006 letter was sent long after the RO first adjudicated her 
claims in July 2004.  In any event, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a personality disorder and as such, any question as to 
the matter of timely notice regarding the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  With respect to the increased rating claim, 
the Board notes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

The duty to assist the veteran has also been satisfied.  All 
pertinent VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was also afforded a VA 
examination of her right hip in July 2005.  The veteran was 
not given a mental health evaluation in connection with her 
personality disorder claim.  However, because there was no 
evidence of either an in-service or a current disability, an 
examination was not warranted.  VA has also assisted the 
veteran throughout the course of this appeal by providing her 
with SOC that informed her of the laws and regulations 
relevant to her claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Personality Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection cannot, by regulation, be granted for 
personality disorder.  A personality disorder is defined by 
regulation as a congenital or developmental disorder.  
Developmental disorders are excluded, by regulation, from the 
definition of disease or injury for which veteran benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.  As such, regardless of the 
character or the quality of any evidence which the veteran 
could submit, a strictly developmental defect, such as a 
personality disorder, cannot be recognized as a disability 
under the terms of the VA's Schedule for Rating Disabilities 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  
However, service connection is permissible for a personality 
disorder only in very limited instances where there is 
competent medical evidence indicating that a personality 
disorder was aggravated during service by a "superimposed" 
disease or injury.  See Carpenter v. Brown, 8 Vet. App, 240, 
245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127.

The competent evidence of record indicates that any in-
service mental health issue was due to the veteran's 
personality disorder rather than the result of a disability.  
A review of her service medical records reflects that, in 
September 2003, the veteran was diagnosed as having 
personality disorder with borderline traits.  Her entrance 
examination report indicates she was clinically normal 
psychiatrically, as does her November 2001 airborne 
examination.  On neither accompanying medical history report 
does the veteran indicate a history of depression, excessive 
worry, or nervous trouble of any sort.  A November 2003 VA 
medical center record indicate that the veteran had an active 
diagnosis of mild undersocialized conduct disorder.  This 
record notes the veteran's history of angry outbursts and 
physical aggression and that the veteran was meeting with a 
social worker and a counselor to address these issues.  No 
further psychiatric condition is noted in these records.

Because both of these diagnoses are considered personality 
disorders, they are not subject to compensation without 
evidence of in-service aggravation by a superimposed disease 
or injury.  However, the evidence in the present case shows 
no such aggravating disease or injury, and the veteran has 
not alleged the presence of one.  Therefore, the veteran's 
claim of entitlement to service connection for a personality 
disorder must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Dysplasia of the Right Hip

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where VA's Rating Schedule does not list a 
specific disability, the disability is rated under criteria 
where the functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When an initial rating award is at issue, as is the case 
here, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2005, the veteran was awarded service connection 
for dysplasia right hip pain and assigned a 10 percent 
disability rating for painful or limited motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5014, as analogous to 
osteomalacia.  Diagnostic Code 5014 states that osteomalacia 
will be rated on limitation of motion of the affected parts, 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
veteran's current 10 percent rating was assigned under these 
criteria for limited or painful motion of a major joint 
group.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Limitation of motion of the hip is rated is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5251-5253.  Diagnostic 
Code 5251, relating to limitation of extension of the thigh, 
provides a 10 percent disability rating for extension that is 
limited to 5 degrees.  Diagnostic Code 5252, which applies to 
limitation of flexion of the thigh, awards a 10 percent 
rating to flexion limited to 45 degrees, a 20 percent rating 
for flexion limited to 30 degrees, a 30 percent rating for 
flexion limited to 20 degrees, and a 40 percent rating for 
flexion limited to 10 degrees.  Diagnostic Code 5253, which 
compensates for impairment of the thigh, assigns a 10 percent 
rating when there is limitation of rotation and cannot toe-
out more than 15 degrees on the affected leg.  A 10 percent 
rating is also assigned under Diagnostic Code 5253 for 
limitation of adduction when legs cannot be crossed, and a 20 
percent rating is assigned for limitation of abduction of the 
thigh when motion is lost beyond 10 degrees.  

In the case at hand, the veteran's range of motion was 
measured during a July 2005 VA examination.  According to the 
July 2005 examination report, the veteran was able to cross 
her legs and could toe-out greater than 15 degrees on 
flexion. Her active motion against gravity was 0 to 90 
degrees with pain beginning at 90 degrees.  On extension, her 
active motion against gravity was 0 to 10 degrees with pain 
beginning at 10 degrees.  

On abduction, the veteran's active motion against gravity was 
0 to 30 degrees with pain beginning at 30 degrees.  On 
adduction, the veteran was able to cross her legs and she 
could toe-out greater than 15 degrees.  Her active motion 
against gravity was 0 to 15 degrees with pain beginning at 15 
degrees.  

On internal rotation testing, the veteran was able to toe-out 
greater than 15 degrees.  There was no active or passive 
motion against gravity, and there was pain when motion was 
attempted.  The veteran could cross her legs on external 
rotation and could toe-out greater than 15 degrees.  On 
external rotation testing, active range of motion against 
gravity was 0 to 40 degrees with pain beginning at 40 
degrees.  

During none of the testing noted above was the veteran's 
motion additionally limited by repetitive use.  The veteran 
indicated she was limited to standing 15 to 30 minutes and 
that she could walk more than one-fourth of a mile but less 
than one mile.  There was no evidence of deformity, giving 
way, instability, stiffness, or weakness, but there was 
popping.  There was no episodes of dislocation or 
subluxation, but the veteran reported locking on at least a 
daily basis.  

These examination results indicate that the veteran's 
disability is correctly rated at 10 percent.  Her extension 
is limited to 10 degrees, which exceeds the 5 degree 
limitation required for a compensable rating under Diagnostic 
Code 5251.  Her flexion is limited to 90 degrees, which also 
exceeds the 45 degree limitation of motion required for a 
compensable rating under Diagnostic Code 5252.  Because she 
could cross her legs on adduction and could toe-out on 
rotation, and because her range of motion on abduction was to 
30 degrees, the veteran is not eligible for a compensable 
disability rating under Diagnostic Code 5253.  Consideration 
of the DeLuca factors as noted above does not justify a 
disability rating in excess of 10 percent.  

The evidence in this case fails to show marked interference 
with employment due to the service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right hip dysplasia is denied.  



____________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


